Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/101,850 filed on 11/23/2020. This application is a continuation of 16/092,651 filed on 10/10/2018, which is a 35 USC §371 of International Application No. PCT/US2017/027766 filed on 04/14/2017, which claims benefit of provisional application No. 62/347,967 filed on 06/09/2016. A preliminary amendment filed on 08/16/2021 is entered. Claims 3, 9, and 16 have been amended. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 11/23/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 14, 16, 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (WO 2017148733 A1; hereinafter “Tiirola”) in view of Patel et al. (US 20170150523 A1; hereinafter “Patel”).

Regarding claim 14, Tiirola discloses a method for a user equipment (UE), the method comprising: 
performing a listen before talk (LBT) procedure prior to any uplink transmission (P. 18, Lines 4-6: In LTE operation on unlicensed carriers, depending on the regulatory rules, the UE may need to perform a clear channel assessment (CCA) or listen-before-talk (LBT) procedure prior to any uplink (UL) transmission.); 
generating a scheduling request (SR) message, and encoding a physical random access channel (PRACH) transmission comprising the SR message for a transmission of the SR message in response to a successful completion of the LBT procedure (P. 18, Line 34 to P. 19, Line 2: there may be a Short PUCCH format designed for transmission of multiple hybrid automatic repeat request acknowledgments (HARQ-ACK) bits, and another Short PUCCH format designed for transmission of physical random access channel (PRACH), scheduling request (SR), or sounding reference signal (SRS). That is, sPUCCH may be used for HARO-ACK, SR, random access (RA) preamble, SRS and channel state information (CSI) and be available at least at the end of each DL Tx burst; generating of an SR is implied in order to send it in the sPUCCH format. Furthermore, encoding a physical random access channel (PRACH) transmission comprising the SR message for a transmission of the SR message in response to a successful completion of the LBT procedure is also implied by the performing of LBT prior to any uplink transmission.); 
processing a physical downlink control channel (PDCCH) transmission comprising a schedule for a transmission of an uplink transmission (P. 20, Line 1: For UL grant triggering, ePUCCH resources are indicated in UL grant…Common PDCCH utilizes preconfigured ePUCCH resources. Triggering is based on a common DCI; P. 21, Lines 9-12 and Fig. 6: In a first step, S1, the method comprises receiving, at a first user device, downlink control information from a network node, said downlink control information associated with at least one control channel and common to a plurality of user devices; P. 21, Lines 16-18 and Fig. 6: the method comprises a third step, S3 of determining at least one control channel resource for transmission of uplink control information based on the downlink control information.); and 
transmitting the uplink transmission based on the schedule (P. 21, Lines 19-20 and Fig. 6: a fourth step, S4 of causing transmission of uplink control information using the at least one determined control channel resource). 
Tiirola further discloses defining an uplink transmission using a non-anchored subframe (P. 19, Lines 5-7: Two flavours of sPUCCH based on a similar design may be defined as dynamic sPUCCH and periodic sPUCCH (utilizing anchor/non-anchor subframes).).
But Tiirola does not explicitly disclose performing a listen before talk (LBT) procedure on a non-anchored subframe.
However, in the same field of endeavor, Patel discloses transmitting PRACH on a non-anchored subframe ([0061] As is further shown in FIG. 7, the PRACH may be transmitted periodically on an anchor subframe that is largely guaranteed to be available (e.g., via aggressive contention) or opportunistically in non-anchor subframes… the access point 110 may only configure non-anchor subframes for the access terminal 120 to send PRACH.). A skilled artisan would have been able to determine performing a listen before talk (LBT) procedure on a non-anchored subframe if PRACH is to be transmitted on such a subframe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tiirola, based on the above teaching from Patel, to derive the limitations of claim 14, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the 

Regarding claim 16, Tiirola and Patel disclose the limitations of claim 14 a set forth, and Patel further discloses wherein performing the LBT procedure further comprises performing a category (CAT) 4 LBT procedure on the non-anchored subframe ([0048] The contention type indicator 402 may be used to indicate whether and to what extent contention is in effect for transmission on the PRACH (e.g., via a predetermined category or the like defining different types of contention). For example, the contention type indicator 402 may indicate that no contention is in effect (e.g., so-called “Category 1” LBT), that contention without random back-off is in effect (e.g., so-called “Category 2” LBT), that contention with random back-off having a fixed-size contention window is in effect (e.g., so-called “Category 3” LBT), that contention with random back-off having a variable-size contention window is in effect (e.g., so-called “Category 4” LBT), and so on. Accordingly, based on the contention type indicator 402, the access terminal 120 may selectively contend for access to the communication medium 140 for PRACH signaling, rather than being preprogrammed to perform or not perform contention; [0061] As is further shown in FIG. 7, the PRACH may be transmitted periodically on an anchor subframe that is largely guaranteed to be available (e.g., via aggressive contention) or opportunistically in non-anchor subframes… the access point 110 may only configure non-anchor subframes for the access terminal 120 to send PRACH; this indicates a case of performing a category 4 listen before talk (LBT) procedure on a non-anchored subframe if PRACH is to be transmitted on such a subframe.).

Claims 1 and 3 are rejected on the same grounds set forth in the rejection of claims 14 and 16, respectively. Claims 1 and 3 recite similar features as in claims 14 and 16, respectively, from the perspective of an apparatus for a user equipment. Tiirola further discloses a  user equipment (UE) comprising one or more baseband processors configured to perform the recited functions (P. 26, Lines 5-8 and Fig. 2: processor 201).

Claims 7 and 9 are rejected on the same grounds set forth in the rejection of claims 14 and 16, respectively. Claims 7 and 9 recite similar features as in claims 14 and 16, respectively, from the perspective of a non-transitory computer-readable storage medium.

Claims 15, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Patel, and further in view of Zee et al. (WO 2016072908 A1; hereinafter “Zee”).

Regarding claim 15, Tiirola and Patel disclose the limitations of claim 14 a set forth. But Tiirola and Patel do not disclose wherein performing the LBT procedure further comprises performing the LBT procedure repetitively until the successful completion of the LBT procedure.
However, in the same field of endeavor, Zee discloses performing the LBT procedure repetitively for a configured number of times ([0074] and Fig. 5B: an LAA-LTE node (eNB 301), has data to send to a UE 302 via a WLAN secondary channel. The eNB 301 performs LBT according to a first LBT pattern in which LBT is performed with an initial periodicity Tl, e.g., 1 ms. LBT may be repeated a total of N times using the first LBT pattern.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tiirola and Patel as applied to claim 14, based on the above teaching from Zee, to derive “performing the LBT procedure repetitively until the successful completion of the LBT procedure”, because the number of LBT repetitions can be set to a value large enough to ensure LBT success. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable uplink transmissions in a shared unlicensed medium.

Claim 2 is rejected on the same grounds set forth in the rejection of claim 15. Claim 2 recites similar features as in claim 15 from the perspective of an apparatus for a user equipment. Tiirola further discloses a  user equipment (UE) comprising one or more baseband processors configured to perform the recited functions (P. 26, Lines 5-8 and Fig. 2: processor 201).

Claim 8 is rejected on the same grounds set forth in the rejection of claim 15. Claim 8 recites similar features as in claim 15 from the perspective of a non-transitory computer-readable storage medium.

Claims 17-20, 4-6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Patel, and further in view of Kim et al. (US 20190342915 A1; supported by us-provisional-application US 62281153 filed on January 20, 2016; hereinafter “Kim”)

Regarding claim 17, Tiirola and Patel disclose the limitations of claim 14 a set forth. But Tiirola and Patel do not disclose wherein performing the LBT procedure further comprises performing a one shot LBT procedure when the PDCCH transmission is detected, and the LBT procedure is configured to be the one shot LBT procedure by a higher layer.
However, in the same field of endeavor, Kim discloses wherein performing the LBT procedure further comprises performing a one shot LBT procedure ([0185] An MCOT value (or LBT parameter) can be differently configured according to an UL LBT method. In this case, the UL LBT method can be mainly classified into three methods described in the following: [0186] (1) Transmission is performed without performing LBT; [0187] (2) Determine whether or not a channel is occupied during a single CCA slot only (= a one shot LBT procedure). If the channel is idle, transmission is immediately performed; [0188] (3) Transmit UL data after category 4 (or similarly modified category)-based LBT, which performs random back-off by randomly selecting an integer from a CWS, is performed.).  
Kim further discloses adjusting LBT parameters in advance via RRC signaling ([0322] When an eNB adjusts a CWS, the eNB can signal an LBT parameter (e.g., CWS value, backoff counter value, length of defer period, MCOT, etc.) to a UE via a common PDCCH or PHICH. In this case, a CWS adjustment method and a signaling method may vary depending on whether the eNB UE-specifically or UE-commonly adjusts the CWS. In this case, whether the eNB UE-specifically or UE-commonly adjusts a CWS can be determined in advance, can be signaled between inter-operators, or can be signaled via X2 interface/RRC signaling/physical layer signaling.). A skilled artisan would have been able to apply this teaching to derive wherein the LBT procedure is configured to be the one shot LBT procedure via RRC signaling (= by a higher layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tiirola and Patel as applied to claim 14, based on the above teaching from Kim, to derive “wherein performing the LBT procedure further 

Regarding claim 18, Tiirola and Patel disclose the limitations of claim 14 a set forth. But Tiirola and Patel do not disclose wherein performing the LBT procedure further comprises performing a no LBT procedure when the PDCCH transmission is detected, and the LBT procedure is configured to be the no LBT procedure by a higher layer followed by a 16 µs downlink/uplink (DL/UL) gap.
However, in the same field of endeavor, Kim discloses wherein performing the LBT procedure further comprises performing a no LBT procedure when the PDCCH transmission is detected, and the LBT procedure is configured to be the no LBT procedure by a higher layer followed by a downlink/uplink (DL/UL) gap ([0118] transmission of a DRS such as a very short control transmission without LBT (i.e., no LBT procedure) can be permitted in several regions; [0211] Having received the signaling, the UEs perform LBT to perform UL transmission until corresponding timing (end point of the MCOT). In this case, the UEs perform the LBT based on a fixed duration (e.g., 25 us) only. If a channel is determined as idle, the UEs may attempt to perform UL transmission. In this case, it may be preferable to UE-commonly transmit the signaling; [0320] In this case, information on whether LBT corresponds to single engine LBT or multi-engine LBT can be UE-specifically (or UE-commonly) provided via RRC signaling (or physical layer signaling); [0322] When an eNB adjusts a CWS, the eNB can signal an LBT parameter (e.g., CWS value, backoff counter value, length of defer period, MCOT, etc.) to a UE via a common PDCCH or PHICH. In this case, a CWS adjustment method and a signaling method may vary depending on whether the eNB UE-specifically or UE-commonly adjusts the CWS. In this case, whether the eNB UE-specifically or UE-commonly adjusts a CWS can be determined in advance, can be signaled between inter-operators, or can be signaled via X2 interface/RRC signaling/physical layer signaling.).  
Although Kim does not explicitly disclose the LBT procedure is configured to be the no LBT procedure by a higher layer followed by a 16 µs downlink/uplink (DL/UL) gap, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Kim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tiirola and Patel as applied to claim 14, based on the above teaching from Kim, to derive the limitations of claim 18, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable very short control transmission without LBT in a shared unlicensed medium.

Regarding claim 19, Tiirola, Patel and Kim disclose the limitations of claim 18 as set forth, and Tiirola further discloses successful completion of a listen before talk (LBT) procedure before any uplink transmission (P. 18, Lines 4-6: In LTE operation on unlicensed carriers, depending on the regulatory rules, the UE may need to perform a clear channel assessment (CCA) or listen-before-talk (LBT) procedure prior to any uplink (UL) transmission.). 
[0185] An MCOT value (or LBT parameter) can be differently configured according to an UL LBT method. In this case, the UL LBT method can be mainly classified into three methods described in the following: [0186] (1) Transmission is performed without performing LBT; [0187] (2) Determine whether or not a channel is occupied during a single CCA slot only (= a one shot LBT procedure). If the channel is idle, transmission is immediately performed; [0188] (3) Transmit UL data after category 4 (or similarly modified category)-based LBT, which performs random back-off by randomly selecting an integer from a CWS, is performed.). 
A skilled artisan would have been able to apply these further teachings from Tiirola and Kim to derive “wherein encoding the PRACH transmission comprising the SR message for the transmission of the SR message in response to the successful completion of the LBT procedure further comprises encoding the PRACH transmission comprising the SR message for the transmission of the SR message in response to the successful completion of a one shot LBT procedure”. 

Regarding claim 20, Tiirola, Patel and Kim disclose the limitations of claim 18 as set forth, and Tiirola further discloses wherein the uplink transmission is provided via a short physical uplink control channel for SR transmissions (P. 18, Line 34 to P. 19, Line 2: there may be a Short PUCCH format designed for transmission of multiple hybrid automatic repeat request acknowledgments (HARQ-ACK) bits, and another Short PUCCH format designed for transmission of physical random access channel (PRACH).).   

Claims 4-6 are rejected on the same grounds set forth in the rejection of claims 17-19, respectively. Claims 4-6 recite similar features as in claims 17-19, respectively, from the perspective of an apparatus for a user equipment. Tiirola further discloses a  user equipment (UE) comprising one or more baseband processors configured to perform the recited functions (P. 26, Lines 5-8 and Fig. 2: processor 201).

Claims 10-13 are rejected on the same grounds set forth in the rejection of claims 17-20, respectively. Claims 10-13 recite similar features as in claims 17-20, respectively, from the perspective of a non-transitory computer-readable storage medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471